Citation Nr: 1227671	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether the Veteran submitted a timely substantive appeal with regard to an August 7, 2007, rating decision in which the RO denied the claim of service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from August 2003 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, and from a December 2008 determination of the RO in Philadelphia, Pennsylvania.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran initiated an appeal of the August 2007 rating decision by submitting a timely notice of disagreement.

2.  The RO issued a Statement of the Case on July 21, 2008.

3.  On September 29, 2008, the RO received an Appeal To Board Of Veterans' Appeals (VA Form 9), in an envelope postmarked by the U.S. Post Office as being mailed on September 26, 2008.  

4.  The Board waives the timeliness requirement for submitting a substantive appeal and assumes jurisdiction of this appeal.


CONCLUSION OF LAW

The Board waives the timeliness requirement for submitting a substantive appeal and assumes jurisdiction of this appeal; the Veteran is deemed to have perfected a timely appeal of the RO's August 2007 denial of service connection for a right shoulder disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.32, 20.200, 20.201, 20.202, 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, the VCAA does not preclude the Board from adjudicating the Veteran's timeliness claim.  This is so because the Board is taking action favorable to the Veteran by granting the timeliness claim on appeal; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Timeliness of Appeal

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a Statement of the Case has been furnished to an appellant.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  A substantive appeal must be filed within 60 days from the date of mailing of notice of the result of initial review or determination, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Such notice must be in writing.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.302(b) (2011).

In the absence of a properly perfected appeal, the RO may close the appeal, and the decision becomes final.  38 U.S.C.A. § 7105(d)(3) (West 2002); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32 (2011).

A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this five-day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(a) (2011). 

In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(b) (2011).

In a rating decision dated August 7, 2007, the RO, in pertinent part, denied the Veteran's claim of entitlement to service connection for a right shoulder disorder.   The RO notified the Veteran of this denial by letter dated August 28, 2007.  The Veteran initiated an appeal of this rating decision by submitting a notice of disagreement, which the RO received on April 11, 2008.  In response, the RO issued a Statement of the Case dated July 21, 2008.  Under the facts of this case, a substantive appeal had to have been received within 60 days of July 21, 2008, (the date the Statement of the Case was mailed), or September 21, 2008.

The Veteran' VA Form 9 was date-stamped as received at the RO on September 29, 2008.  The envelope was postmarked by the U.S. Post Office as being mailed on September 26, 2008.  The document was apparently mailed five days after the time limit set for filing a substantive appeal following the issuance of a Statement of the Case.

The Veteran asserts that he contacted the RO prior to the expiration of the appellate period to seek clarification as to the filing deadline.  He explained that the notice instructions had been unclear to him, and that he was told by the VA representative at the RO that he had additional time in which to file a substantive appeal.  A review of the claims file does not reveal any notes regarding the asserted correspondence.  However, the Board may assess its own jurisdiction on appealed claims.  See Marsh v. West, 11 Vet. App. 468, 470-72 (1998).  In light of the Veteran's compelling assertions as to his communication with the RO, and given that his VA Form 9 was submitted a mere five days following the prescribed deadline, the Board waives the timeliness requirement for submitting a substantive appeal and assumes jurisdiction of this appeal.  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure by appellant to file a substantive appeal with respect to a claim does not automatically foreclose his appeal, render the claim final, or otherwise deprive the Board of jurisdiction); see also Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (where the Board proceeded to review claims on appeal where no substantive appeal was filed, the Board implicitly waived the filing requirement of a substantive appeal as to those claims).

Thus, the Board finds that the claim is appropriately in appellate status, and the issue of service connection for a right shoulder disorder, on the merits, will be address further in the Remand portion of this decision below.


ORDER

The Veteran's claim that he has perfected a timely appeal of the RO's August 2007 denial of service connection for a right shoulder disorder is granted; the appeal is granted to this extent only. 


REMAND

In this case, the Board finds that a remand is required in order to comply with procedural due process. 

Under 38 C.F.R. § 19.31(b)(1), the agency of original jurisdiction (AOJ) is required to furnish the claimant and his representative, if any, a Supplemental Statement of the Case if the AOJ received additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board and the appellate record is transferred thereto.

In this case, the record reflects the Statement of the Case regarding the claim of service connection for a right shoulder disorder was promulgated to the Veteran in July 2008.  However, relevant evidence has been added to the file since the issuance of the Statement of the Case.  This evidence includes private hospital treatment records and diagnostic studies.  There is no indication that the Veteran has waived initial consideration of this evidence pursuant to 38 C.F.R. § 20.1304.  Thus, procedural due process requires the AOJ consider this evidence in the first instance. 38 C.F.R. § 19.31.

Additionally, in his September 2008 VA Form 9, the Veteran identified private treatment from a M. M., M.D., and from Zarett Rehabilitation Associates, PC.  Inasmuch as a remand is already required in this case due to the aforementioned procedural due process deficiency, the Board finds that the Veteran should also be requested to identify any treatment he has received for his asserted right shoulder disorder, to include the aforestated, and should be requested to forward any such private treatment records to the RO/AMC.  In this regard, he should be provided with an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and any identified treatment records should be obtained and associated with the claims file.

Finally, as this matter is being remanded for the reasons set forth above, on remand, any outstanding VA treatment records should be obtained.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611   (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that have not yet been associated with his claims file.

2.  The RO/AMC shall contact the Veteran and request that he provide any private medical treatment records from M. M., M.D., and Zarett Rehabilitation Associates, PC., or any other relevant private medical care provider, in his possession.  He must be provided with a VA Form 21-4142.  If an affirmative response is received, the Veteran should be requested to forward any such private treatment records to the RO/AMC, or a completed VA Form 21-4142.  All authorized records must be obtained and associated with the claims file.  If a negative response is received from either the Veteran or a medical care provider, such shall be associated with the claims file.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


